Citation Nr: 1518674	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement for non-VA medical care rendered on January 24, 2013.

2.  Entitlement to payment or reimbursement for non-VA medical care rendered on January 25, 2013.

3.  Entitlement to payment or reimbursement for non-VA medical care rendered on March 28, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Medical Administration Services (MAS) of the VA Medical Center (VAMC) in Bay Pines, Florida.

The issues of entitlement to payment or reimbursement for non-VA medical treatment rendered on January 25, 2013, and March 28, 2013, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran received private emergency treatment on January 24, 2013, for a condition that a prudent layperson would have reasonably expected would have been hazardous to life or health if treatment was delayed.  No VA emergency facility was feasibly available.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred on January 24, 2013.  38 U.S.C.A. § 1728 (West 2014); 
38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse the cost of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for any disability, in the case of a veteran who has service-connected disability that is total and permanent in nature; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2014).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The implementing regulation to 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120(b), defines the term "medical emergency" as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication, that was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2014).

The term "feasibly available" is not defined in the relevant statute or regulation.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2014).  

Here, the Veteran is service-connected for bilateral knee disabilities, rated at 50 percent disabling each.  He has been in receipt of a total disability rating due to individual unemployability (TDIU) due to his bilateral knee disability since 1996.  He is therefore considered to have total and permanent disability, meeting the requirements for the first criterion.

He seeks reimbursement or payment for emergency treatment rendered for his lower back on January 24, 2013.  He explains he woke up due to excruciating pain in his lumbar spine area, and could not walk or stand.  He had to crawl on hands and knees, and could not get up to sit on the toilet.  He asserts that he made numerous attempts to call his primary VA care physician at the Naples Clinic but could not get through.  He also indicated he called the nurses hotline at the Bay Pines VAMC but was again unable to get anyone on the line.  After his attempts, a friend of his drove him to the emergency room that was within a mile from his home.  He said that he was in such pain, he was unable to sit in the seat, and had to lay down in the back of the SUV.  He asserts that it was not feasible to travel to the Bay Pines VAMC's emergency department, as that facility is 160 miles away from his house, and he would not have been able to withstand the pain from the trip or for the extended time period to get to that facility.  His claim was denied because emergency services were available at the Bay Pines VAMC.

Medical records from the emergency room treatment indicate that he was given a CT scan, which was found to be abnormal.  He was diagnosed with a herniated disc in his lumbar spine, and given various prescription medications for pain, including Toradol and Dilaudid.  He was not found to have cord compression and was discharged after his pain was controlled, with the advice to follow up with his regular physician regarding the herniated disc as soon as possible.

Based on this body of evidence, the Board finds that the requirements have been met for payment of medical expenses.  His low back pain had a rapid and severe onset, preventing him from standing or walking.  A prudent person would have reasonably believed that a delay in treating such symptoms would have been hazardous to life and health.  Further, it appears that the reviewer from Bay Pines VAMC agreed that emergency treatment was needed, as the only facility that has been noted as having available emergency services at that time is the Bay Pines VAMC.  No other facility was suggested to the Veteran.  The evidence shows that the Bay Pines VAMC is over 150 miles away from the Veteran's home, which would likely result in a two to three hour trip by car.  Due to the pain that he was experiencing, which was at that time due to unidentified causes, and the time it would take to get to the Bay Pines, the Board finds that it was not feasible to make that trip.  Further, there is no suggestion that he was given a choice regarding the radiological testing conducted, which was very likely indicated due to the pain to attempt to ascertain its cause.  Accordingly, the criteria for payment or reimbursement of medical expenses for treatment rendered on January 24, 2013, is granted. 


ORDER

Payment or reimbursement of medical treatment rendered on January 24, 2013, is granted.


REMAND

The Veteran's remaining claims require additional development.

In regard to consideration of his claims under 38 U.S.C.A. § 1728, the record does not contain many medical records from January 25, 2013, and there are none from March 28, 2013.  Upon remand, relevant treatment records must be obtained.  Further, an effort must be made to obtain any records of the Veteran's efforts to obtain treatment at a VA facility or to obtain authorization to obtain private treatment.

The Veteran's claims have not been analyzed under 38 U.S.C.A. § 1725.  The record suggests he was an active participant in VA healthcare in the 24-months preceding private treatment.  It is not clear whether the Veteran will be personally liable for these expenses if they are not paid for by VA.  Upon remand, the provisions of section 1725 should be considered with regard to treatment rendered on January 25, 2013, and March 28, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain private treatment records from Physicians Regional in Naples, Florida, for treatment rendered on January 25, 2013, and March 28, 2013.

2.  Ascertain whether the Veteran  

a.  is enrolled in the VA health care system and whether he received VA health care at any time within the 24 months preceding the care rendered on January 25, 2013, and March 28, 2013. 

b.  would be personally liable to pay the medical expenses, and whether he is entitled to care or services under a health-plan contract or health insurance.

4.  Contact the Bay Pines VAMC, including the nurse hotline, and the Naples Clinic for 

a.  any administrative records (possibly contained in the treatment notes) regarding the Veteran's request to receive treatment for his low back.  

b.  information regarding whether that facility or any other VA facility was available to provide medical care on January 25, 2013, or March 28, 2013.

5.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the Veteran's claims.  If the benefit sought is not granted, provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, return the claim file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


